 1   DAVID E. ADKINS, ESQ.
     Nevada Bar No. 4503
 2
     611 Sierra Rose Dr., Suite B
 3   Reno, Nevada 89511
     Tel: (775) 636-6222
 4   Fax: (775) 636-6912
     Email: david@algnv.com
 5
     Attorney for Beverly-Blair Trust No. 7
 6
                                  UNITED STATES DISTRICT COURT
 7

 8                                      DISTRICT OF NEVADA

 9
     BANK OF AMERICA, N.A., SUCCESSOR BY                    Case No.: 3:15-CV-00502-MMD-WGC
10   MERGER TO BAC HOME LOANS
     SERVICING LP FKA COUNTRYWIDE                           STIPULATION AND ORDER TO
11
     HOME LOANS SERVICING LP; FEDERAL                       EXTEND DEADLINE FOR
12   NATIONAL MORTGAGE ASSOCIATION, a                       DEFENDANT NADINA BEVERLY,
     government sponsored enterprise; FEDERAL               TRUSTEE FOR THE BEVERLY-
13   HOUSING      FINANCE       AGENCY,     as              BLAIR TRUST NO. 7, TO OPPOSE
     Conservator of Federal National Mortgage               PLAINTIFFS’ MOTION FOR
14
     Association,                                           SUMMARY JUDGMENT AND TO
15                                                          SET DEADLINE FOR REPLY
                    Plaintiffs,                             BRIEFS.
16
            v.                                              [First Request]
17

18   HUFFAKER HILL UNIT NO. 2 RESIDENCE
     ASSOCIATION;   NADINA     BEVERLY,
19   TRUSTEE FOR THE BEVERLY- BLAIR
     TRUST NO. 7,
20

21               Defendants.
     ____________________________________/
22
            IT IS HEREBY STIPULATED between Plaintiff/Counter-Defendants Bank of America
23

24   N.A. (“BANA”), Federal National Mortgage Association (“FNMA”) and Federal Housing

25   Finance Agency (“FHFA”) (collectively “Plaintiffs”), Defendant, Huffaker Hill Unit No. 2
26
     Residence Association (the “Association”), and Defendant/Counterclaimant, Nadina Beverly,
27
     Trustee for the Beverly-Blair Trust No. 7 (“Beverly”), by and through the parties’ respective
28
     counsel, to extend the deadline for Beverly to oppose Plaintiffs’ Motion for Summary Judgment
                                                   -1-
 1   filed on October 15, 2018 (“Motion” at Doc. No. 60) to November 21, 2018.
 2
            Beverly’s opposition to Plaintiff’s Motion is currently due on November 5, 2018. Good
 3
     cause exists to extend the deadline for the reason that, as the Court has already granted Plaintiffs’
 4
     and Defendant Huffaker Hill Unit No. 2 Residence Association’s (“Association”) stipulation to
 5

 6   extend Association’s deadline to respond to the Motion until November 21, 2018, to allow

 7   Beverly the same time to respond would allow Beverly’s counsel to coordinate his opposition
 8
     with Association’s, and for the added reason that Beverly’s counsel was absent from his office
 9
     for a portion of October, and requires additional time to more fully research his client’s
10
     opposition.
11

12          In consideration of the above extension, the parties further stipulate that Plaintiffs shall

13   have through December 12, 2018, in which to file their respective reply briefs to both
14
     Association’s and to Beverly’s opposition briefs, in support of their Motion.
15
            This is the Parties’ first request for an extension regarding Beverly’s opposition and to set
16
     a deadline for the filing of any reply briefs and is not intended to cause any delay or prejudice to
17

18   any party.

19      DATED this 1st day of November 2018.            DATED this 2nd day of November 2018.
20
        DAVID E. ADKINS, ESQ.                           AKERMAN, LLP
21
        /s/ David E. Adkins, Esq.                       /s/ Jared M. Sechrist, Esq.
22      DAVID E. ADKINS, ESQ.                           JARED M. SECHRIST, ESQ.
        Nevada Bar No. 4503                             Nevada Bar No. 10439
23
        611 Sierra Rose Drive, Suite B                  ARIEL STERN, ESQ.
24      Reno, NV 89511                                  Nevada Bar No. 8276
        Tel: (775) 636-6222                             1160 Town Center Drive, Ste. 330
25      Email: david@algnv.com                          Las Vegas, NV 89144
        Attorney for Nadina Blair, Trustee for          Tel: (702) 634-5000
26
        Beverly-Blair Trust No. 7                       Email: jared.sechrist@akerman.com
27                                                      Attorneys for Plaintiffs Bank of America, N.A.
                                                        & Federal National Mortgage Association
28


                                                     -2-
